Per Curiam.

This court has often stated that “the determination of disputed factual situations is within the final jurisdiction of the Industrial Commission, and subject to correction by action in mandamus only upon a showing of abuse of discretion.” State, ex rel. Haines, v. Indus. Comm. (1972), 29 Ohio St. 2d 15, 16. See, also, State, ex rel. Reed, v. Indus. Comm. (1965), 2 Ohio St. 2d 200; State, ex rel. Allied Wheel Products, v. Indus. Comm. (1956), 166 Ohio St. 47. Furthermore, where the record contains some evidence which supports the commission’s factual findings, those findings will not be disturbed. State, ex rel. G F Business Equip., Inc., v. Indus. *398Comm. (1981), 66 Ohio St. 2d 446; State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77; State, ex rel. Davis, v. Indus. Comm. (1979), 60 Ohio St. 2d 160; State, ex rel. Dodson, v. Indus. Comm. (1980), 62 Ohio St. 2d 408.
Citing this court’s holding in State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166, appellant contends that the commission abused its discretion when the medical reports of Drs. Turton and McCloud were relied upon to deny the claim for permanent total disability benefits.
In State, ex rel. Anderson, v. Indus. Comm., a permanent total disability award was sought based upon the combined effect of two previously allowed conditions. The claimant was examined by no less than seven physicians, two of whom concluded that the claimant was permanently and totally disabled from the combined effect of her injuries. The commission denied permanent total disability, relying upon reports from physicians who found partial disability for only one condition. Those physicians, however, expressed no opinion as to the existence of the other allowed condition. In effect, the commission utilized a procedure whereby physicians’ percentages, regarding partial disability, were totaled to arrive at a figure which was less than 100 percent permanent total disability.
Recognizing that partial disability from two or more allowed conditions may render a claimant permanently and totally disabled, even though neither condition standing alone is sufficient to justify an award of permanent total disability, this court stated:
“While it may not always be necessary that the physicians evaluate every condition allowed in a claim, we do find that where the issue before the commission is whether a claimant is permanently and totally disabled on account of the combined effect of two or more allowed conditions, medical testimony not evaluating the combined effect of those conditions cannot constitute evidence that the claimant is not permanently and totally disabled.” Id. at page 168.
We agree with the appellant that the medical report of Dr. McCloud cannot withstand the standard enunciated in Anderson, since the report failed to consider the combined effect of the previously allowed conditions.
Appellant reasons, however, that the commission’s re*399liance upon Dr. Turton’s report, in which he concluded that no psychiatric impairment existed, contravenes the evidentiary rule contained in Anderson, because he failed to evaluate all of appellant’s allowed conditions. In essence, appellant contends that whenever a claimant seeks a permanent total disability determination based upon the combined effect of two or more allowed conditions, the only evidence which the commission may consider is that evidence which evaluates the combined effect of those conditions, even where, as here, a physician concludes that one condition is nonexistent. Appellant’s contention is not well taken.
After Dr. Turton found no evidence of a disability related to psychiatric illness, the need to evaluate the combined effect of the two conditions was obviated since, from his perspective, one of the two disabilities which appellant claims, when combined, justify an award of permanent total disability, did not exist. We, therefore, find that Dr. Turton’s medical report constitutes some evidence upon which the commission could rely. Accordingly, since the record contains some evidence supporting the factual findings of the commission, those findings will not be disturbed. State, ex rel. Dodson, v. Indus. Comm., supra.
For the foregoing reasons, the judgment of the Court of Appeals denying the writ is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Locher, Holmes and Krupansky, JJ., concur.
Sweeney and C. Brown, JJ., dissent.